UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                        For Online Publication Only
----------------------------------------------------------------X
ALEX BALTAZAR, on behalf of himself and
all others similarly situated,

                             Plaintiff,

                   -against-                                        ORDER
                                                                    16-cv-04982 (JMA)(AKT)
HOUSLANGER & ASSOCIATES, PLLC,
TODD E. HOUSLANGER AND VIRGO
CAPITAL, LLC,

                              Defendants.
----------------------------------------------------------------X

AZRACK, United States District Judge:

         Plaintiff Alex Baltazar brings this putative class action, on behalf of himself and all others

similarly situated, against Defendants Houslanger & Associates, PLLC, Todd E. Houslanger, Esq.,

and Virgo Capital (collectively, “Defendants”) alleging violations of the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. (See Second Amended Complaint, ECF No.

31.) On October 6, 2017, Defendants filed a motion to dismiss plaintiff’s Second Amended

Complaint. On May 16, 2018, I referred the motion to dismiss to Magistrate Judge Tomlinson for

a Report and Recommendation (“R&R”).

         On August 16, 2018, Judge Tomlinson issued an R&R recommending that Defendants’

motion to dismiss be granted in part and denied in part as follows: (1) Defendants’ motion to

dismiss plaintiff’s Fourth cause of action be granted; (2) Defendants’ motion to dismiss plaintiff’s

First, Second, Fifth, Sixth and Seventh causes of action be denied; and (3) Defendants’ motion to

dismiss all claims against defendant Todd E. Houslanger in his individual capacity be denied. The

R&R further notes that plaintiff’s Third and Eighth causes of action have been withdrawn.


                                                             1
       Now, before the Court are Defendants’ objections to the R&R. In their objections,

Defendants argue that Judge Tomlinson erred in denying Defendants’ Motion to Dismiss the First,

Second, Fifth, Sixth and Seventh causes of action in concluding that: (1) in order for an assignee

to have the legal right to enforce a judgment, the judgment debtor must have actual notice of the

assignment; (2) the separate entity rule is applicable to plaintiff’s claims and, as such, service of

the restraining notice on Bank of America’s Utica branch could constitute a violation of the

FDCPA; (3) plaintiff can maintain an FDCPA claim based on Defendants’ communication with

third-party Bank of America; (4) plaintiff alleged sufficient facts to maintain his claims based on

Defendants’ alleged failure to conduct a “meaningful review” of the file; and (5) plaintiff alleged

sufficient facts to maintain his claims against Mr. Houslanger in his individual capacity.

       In reviewing a magistrate judge’s report and recommendation, the court must “make a de

novo determination of those portions of the report or . . . recommendations to which

objection[s][are] made.” 28 U.S.C. § 636(b)(1)(C); see also Brown v. Ebert, No. 05–CV–5579,

2006 WL 3851152, at *2 (S.D.N.Y. Dec. 29, 2006). The Court “may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1)(C). Those portions of a report and recommendation to which there is no specific

reasoned objection are reviewed for clear error. See Pall Corp. v. Entegris, Inc., 249 F.R.D. 48,

51 (E.D.N.Y. 2008).

       I have undertaken a de novo review of the record, the R&R, the instant objections and

opposition to those objections and agree with Judge Tomlinson’s R&R and adopt it as the opinion

of the Court.

       Accordingly, Defendants’ motion to dismiss is GRANTED in part and DENIED in part as

follows: (1) Defendants’ motion to dismiss plaintiff’s Fourth cause of action is GRANTED; (2)



                                                 2
Defendants’ motion to dismiss the First Second, Fifth, Sixth and Seventh causes of action is

DENIED; (3) Defendants’ motion to dismiss all claims against defendant Todd E. Houslanger in

his individual capacity is DENIED. Plaintiff’s Third and Eighth causes of action have been

withdrawn.



SO ORDERED.

Date: September 30, 2018
Central Islip, New York

                                                      /s/ (JMA)       .
                                                 JOAN M. AZRACK
                                                 UNITED STATES DISTRICT JUDGE




                                             3
